DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment of claims 1 and 6 filed on December 7, 2021 has been entered and considered by examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (U.S. Patent Pub. No. 2020/0211457; already of record) in view of Lee et al (U.S. Patent Pub. No. 2021/0201801).

Regarding claim 1, Kim discloses a gamma voltage generating device (114 and 112), which generates gamma voltages (V0-V255) for driving pixels (P), (figs. 1 and 5, [0043-0044 and 0089]), comprising: 
a first voltage generating circuit (i.e. top amplifier 10 and first gamma reference voltage regulator 20) to generate a first gamma reference voltage (VH); 
a second voltage generating circuit (i.e. bottom amplifier 10 and second gamma reference voltage regulator 30) to generate a second gamma reference voltage (VL), wherein a level of the second gamma reference voltage is adjusted according to a level of a pixel power voltage (pixel driving voltage ELVDD) supplied to a pixel (P), (fig. 9, [0103 and 0108-0109]); and 
a gamma voltage generating circuit (112) to generate gamma voltages (V0-V255) from one selected between the first gamma reference voltage (VH) and the second gamma reference voltage (VL), (fig. 5, [0077 and 0089-0090]). 

	However, Kim does not mention the second voltage generating circuit receives the pixel power voltage from a panel on which the pixel is disposed. 
(figs. 1 and 4, [0052 and 0082-0083]).
	Therefore, it would have been obvious to one of ordinary skills in the art at the effective filing date of the claimed invention to modify Kim, by specifically providing the second voltage generating circuit receives the pixel power voltage, as taught by Lee, for the purpose of solving the problem of a bright line and a dark line, [0030].

	Regarding claim 2, Kim discloses wherein the first gamma reference voltage (VH) is regulated to a fixed level (i.e. high potential), (fig. 9, [0108]). 

	Regarding claim 3, Kim discloses wherein the gamma voltage generating circuit (112) receives a top level of voltage (VH) and a bottom level of voltage (VL), and generates the gamma voltages (V0-V255) by distributing voltages between the top level of voltage (VH) and the bottom level of voltage (VL), and the first gamma reference voltage (VH) is one of the top level of voltage, (fig. 5, [0077 and 0089-0090]). 

	Regarding claim 4, Kim discloses wherein the pixel (P) comprises an organic light emitting diode (OLED) and a driving transistor (DT) connected to the organic light emitting diode (OLED) in series through switching element M4, the pixel power voltage (ELVDD) supplies power to the organic light emitting diode (OLED), and one selected from the gamma voltages (V0-V255) according to a grayscale value of the pixel (P) is (fig. 4a, [0061, 0063, 0069 and 0090]). 

	Regarding claim 5, Kim discloses wherein the pixel power voltage (ELVDD) is supplied to a source node (n1) of the driving transistor (DT) through switching element M3, (fig. 4a, [0064]). 

	Regarding claim 6, Kim discloses a gamma voltage generating device (114 and 112), which generates gamma voltages (V0-V255) for driving pixels (P), (figs. 1 and 5, [0043-0044 and 0089]), comprising: 
a voltage generating circuit (10, 20 and 30) to generate a first gamma reference voltage (VH) and a second gamma reference voltage (VL), wherein levels of the first gamma reference voltage (VH) and the second gamma reference voltage (VL) are adjusted according to a level of a pixel power voltage (pixel driving voltage ELVDD) supplied to a pixel (P), (fig. 9, [0103 and 0108-0109]); and 
a gamma voltage generating circuit (112) to receive the first gamma reference voltage as a top level of voltage (VH) and the second gamma reference voltage as a bottom level of voltage (VL), and to generate gamma voltages (V0-V255) by distributing voltages between the top level of voltage (VH) and the bottom level of voltage (VL), (fig. 5, [0077 and 0089-0090]).

However, Kim does not mention the second voltage generating circuit receives the pixel power voltage from a panel on which the pixel is disposed. 
(fig. 1, [0052]).
	Therefore, it would have been obvious to one of ordinary skills in the art at the effective filing date of the claimed invention to modify Kim, by specifically providing the second voltage generating circuit receives the pixel power voltage, as taught by Lee, for the purpose of solving the problem of a bright line and a dark line, [0030].

Regarding claim 7, Kim discloses wherein the voltage generating circuit (10, 20 and 30) receives one reference voltage (INT_VH) and reflects the pixel power voltage (ELVDD) in the one reference voltage to generate the first gamma reference voltage (VH), (fig. 11, [0108 and 0112-0116]). 
	
Regarding claim 8, Kim discloses wherein the voltage generating circuit (10, 20 and 30) generates the first gamma reference voltage (VH) by summing the one reference voltage (INT_VH) and the pixel power voltage (ELVDD), (figs. 11, [0112-0116]). 

	Regarding claim 9, Kim discloses wherein the voltage generating circuit (10, 20 and 30) comprises a first gamma reference voltage circuit (20) to generate the first gamma reference voltage (VH) and the first gamma reference voltage circuit comprises a first amplifier (amplifier) to receive the one reference voltage (INT_VH) and the pixel (fig. 11, [0108, 0112 and 0116-0117]). 

	Regarding claim 10, Kim discloses wherein the voltage generating circuit (10, 20 and 30) receives another reference voltage (INT_VL) and generates the second gamma reference voltage (VL) by obtaining a difference between the other reference voltage (INT_VL) and the pixel power voltage (ELVDD), (fig. 12, [0116-0121]). 

	Regarding claim 11, Kim discloses wherein the voltage generating circuit (10, 20 and 30) comprises a second gamma reference voltage circuit (30) to generate the second gamma reference voltage (VL) and the second gamma reference voltage circuit comprises a second amplifier (amplifier) to receive the other reference voltage (INT_VL) through an input terminal and the pixel power voltage (ELVDD) through another input terminal, (fig. 12, [0109, 0112 and 0116-0121]). 
	
Regarding claim 12, Kim discloses wherein the second gamma reference voltage circuit (30) comprises a differential amplifier, (fig. 12, [0116]). 

	Regarding claim 13, Kim discloses wherein the voltage generating circuit (10, 20 and 30) comprises a first gamma reference voltage circuit (20) to generate the first gamma reference voltage (VH) and the first gamma reference voltage circuit comprises a non-inverting adding circuit comprising a first amplifier (amplifier) and four resistances (Rf’, R1’, R2’ and R3’), (fig. 11, [0113-0118]). 

	Regarding claim 14, Kim discloses wherein the voltage generating circuit (10, 20 and 30) comprises a second gamma reference voltage circuit (30) to generate the second gamma reference voltage (VL) and the second gamma reference voltage circuit comprises a differential amplifying circuit comprising a second amplifier (amplifier) and four resistances (Rf’, R1’, R2’ and R3’), (fig. 12, [0116-0121]). 

	Regarding claim 15, Kim discloses wherein the pixel (P) comprises an organic light emitting diode (OLED) and a driving transistor (DT) connected to the organic light emitting diode (OLED) in series through switching element M4, the pixel power voltage (ELVDD) supplies power to the organic light emitting diode (OLED), and one selected from the gamma voltages (V0-V255) according to a grayscale value of the pixel (P) is supplied through a gate node (n2) of the driving transistor (DT) through capacitor Cst, (fig. 4a, [0061, 0063, 0069 and 0090]).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In view of amendment, the reference of Lee has been added for new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG D PHAM whose telephone number is (571)270-5573. The examiner can normally be reached Monday - Friday: 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh D Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LONG D PHAM/Primary Examiner, Art Unit 2691